DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-18-2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05-18-2021, with respect to the rejection(s) of claim(s) 1, 5, 15, 20, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Chen (US 20180092157) in view of Centonza et al (US 20190246445) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al (US 20190174365) and further in view of Rayavarapu et al (US 20130260811).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180092157) in view of Centonza et al (US 20190246445) in view of Li et al (US 20190174365) and further in view of Rayavarapu et al (US 20130260811).

As to claim 1 Chen discloses a method of configuring User Equipment (UE) information, comprising: determining, by a source base station as interpreted as an anchor node (Chen 111 of Fig.1), a radio notification area, after a UE switching from a Radio Resource Control (RRC) connected state to a RRC inactive state Chen ¶0006- last sentence ¶0041- RAN base notification area; ¶0042- 2nd sentence-the CN may consider switching the UE to the RRC inactive state.);wherein the radio notification area indicates a set of one or more cells(Chen ¶0006- last sentence ¶0041- RAN base notification area; Chen 111, 112, and 113 of Fig. 1), and sending, by the source base station, the UE information of the UE to all base stations within the radio notification area(¶0047- 3rd- 4th sentences- A connection node may send the UE Context Forward Request to request neighboring connection nodes to be the Candidate nodes for a UE which is in RRC inactive state.  The UE Context Forward Request may include the inactive identity of a UE, RRC/L2/L1 configuration, or UE status information.  The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE). 
Chen however does not explicitly recite (thought typical of a UE when in an RRC inactive state) wherein the UE in the RRC inactive state moving among the cells in the radio notification area does not cause a cell handover. However in an analogous art Centonza remedies this deficiency: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Chen teaching with that of Centonza to prevent handover in a RRC inactive state (Centonza ¶0023- 1st sentence).
Chen and Centoza however are silent wherein sending the UE information of the UE to all base stations within the radio notification area comprises: when at least one base station within the radio notification area does not have an inter-base-station interface with the source base station, sending a first notification message to a core network device. However in an analogous art Li remedies this deficiency: (Li ¶0053- to determine, …., whether an interface exists between the radio access network device and the second radio access network device…If the interface does not exist, the transmitter is configured to send the message to the core network device.); Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Centonza with that of Li for the purpose of effective  communication between source and serving radio access network device (Li ¶0006).
Chen, Centoza and Li however are silent in  instructing the core network device to send the UE information of the UE to all base stations within the radio notification area. However in an  Rayavarapu ¶0460-462- - MME stores the containers along with attached UE identities.  …...  MME acknowledges the UE context suspension to eNB [0462] 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface ). Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462). 

As to claim 5 the combined teachings of Chen and Centonza disclose the method according to claim 1, wherein the UE identification information for identifying the UE, or context information (Chen ¶0047-4th sentences- The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE).

As to claim 15 Chen discloses a base station (Chen Fig.25), comprising: a processor; (Chen ¶0055-1st sentence) and a memory configured to store processor-executable instructions(Chen ¶0055-3rd sentence); wherein the processor is configured to: determine a radio notification area(Fig.4- Candidate nodes; ; Chen ¶0006- last sentence ¶0041- RAN base notification area );  , after a User Equipment (UE) switching from a Radio Resource Control (RRC) connected state to an RRC inactive state(¶0057- 1st sentence-determine whether to switch the UE to the inactive state),, wherein the radio notification area indicates a set of one or more cells(Fig.4- Candidate nodes; ; Chen ¶0006- last sentence ¶0041- RAN base notification area); and send UE information of the UE to all base stations within the radio notification are(¶0047- 3rd- 4th sentences- A connection node may send the UE Context Forward Request to request neighboring connection nodes to be the Candidate nodes for a UE which is in RRC inactive state.  The UE Context Forward Request may include the inactive identity of a UE, RRC/L2/L1 configuration, or UE status information.  The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE). 
Chen however does not explicitly recite (thought typical of a UE when in an RRC inactive state) wherein the UE in the RRC inactive state moving among the cells in the radio notification area does not cause a cell handover. However in an analogous art Centonza remedies this deficiency: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Chen teaching with that of Centonza to prevent handover in a RRC inactive state (Centonza ¶0023- 1st sentence).
 Chen and Centoza however are silent  wherein sending the UE information of the UE to all base stations within the radio notification area comprises: when at least one base station within the radio notification area does not have an inter-base-station interface with the source base station, sending a first notification message to a core network device. However in an analogous art Li remedies this deficiency: (Li ¶0053- to determine, based on the identifier of the second radio access network device, whether an interface exists between the radio access network device and the second radio access network device…If the interface does not exist, the transmitter is configured to send the second message to the core network device.); Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Centonza with that of Li for the purpose of effective  communication between a source and serving radio access network device (Li ¶0006).
Chen, Centoza and Li however are silent in instructing the core network device to send the UE information of the UE to all base stations within the radio notification area. However in an  Rayavarapu ¶0460-462- - MME stores the containers along with attached UE identities.  …...  MME acknowledges the UE context suspension to eNB [0462] 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface )
Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462).

As to claim 20 the combined teachings of Chen and Centonza disclose the base station according to claim 15, wherein the UE information of the UE is: UE identification information for identifying the UE, or context information (Chen ¶0047-4th sentences- The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Centonza and further in view of Rayavarapu. 

As to claim 21 Chen discloses a core network device (Chen 101 of Fig.1; ¶0004- 9th sentence-The CP anchor 102 is an entity within the CN 101 to interact with the CP such as a mobility management entity (MME) ), comprising: a processor; and a memory configured to store processor-executable instructions (Chen ¶0055-1st sentence); wherein the processor is configured to: receive a notification message sent by a source base station; wherein the radio notification area indicates a set Fig.4- Candidate nodes; ; Chen ¶0006- last sentence ¶0041- RAN base notification area ); acquire the UE information of UE and base station identification information of all the base station- candidate node within a radio notification area from the notification message (¶0047- 3rd- 4th sentences- A connection node may send the UE Context Forward Request to request neighboring connection nodes to be the Candidate nodes),  and send the UE information of the UE to all the base station (¶0047- 3rd- 4th sentences). 
Chen however does not explicitly recite (thought typical of a UE when in an RRC inactive state would not trigger a handover) wherein the UE in the RRC inactive state moving among the cells in the radio notification area does not cause a cell handover. However in an analogous art Centonza remedies this deficiency: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Chen teaching with that of Centonza to prevent handover in a RRC inactive state (¶0023- 1st sentence).
Chen and Centoza however are silent wherein the notification message instructs the core network device to send User Equipment (UE) information of a UE to all base stations within a radio notification area. However in an analogous art Rayavarapu remedies this deficiency:  Rayavarapu ¶0460-462- - MME stores the containers along with attached UE identities.  …...  MME acknowledges the UE context suspension to eNB [0462] 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface ).
Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462